In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00232-CV
      ___________________________

             IN RE R.W., Relator




              Original Proceeding
 415th District Court of Parker County, Texas
         Trial Court No. CV18-1452


Before Birdwell, J.; Sudderth, C.J.; and Bassel, J.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and the

response of real party in interest and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus is denied.

                                                     Per Curiam

Delivered: July 20, 2022




                                           2